DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the first reflective layer; and the second reflective layer." In line 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination the Examiner will treat "the first reflective layer;.. and the second reflective layer." And –a first reflective layer; and a second reflective layer--.

Claim 20 recites the limitation "the base substrate." In line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination the Examiner will treat " the base substrate" as – a base substrate --.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12, 15, 16 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Morejon et al. (US 8,226,264 B1).
Regarding Claim 1, Morejon (Fig. 1, 2) discloses a light emitting apparatus, comprising: 
a frame structure (16, 18, 22) having a bottom side (bottom 22, 16) and a reflective lateral side (Side 22) connecting to the bottom side; and 
a first light emitting element (26) and a second light emitting element (24) on the bottom side (bottom 22, 16) of the frame structure; 
wherein the first light emitting element (26) is configured to emit a first light (light emitting by 26) having a first wavelength range (wavelength in a range of 610 nm.about.640 nm)  along a first direction (right) substantially parallel to a main surface of the bottom side of the frame structure (column 4, lines 4-10); 
The Examiner notes that 26 must emit at least some light between 0-45 degrees (substantially parallel accordance with originally filed specification) in relation to bottom side for reflector 22 to function for its intended purpose 

The Examiner notes that 24 must emit at least some light between 0-45 degrees (substantially parallel accordance with originally filed specification) in relation to bottom side for reflector 22 to function for its intended purpose. 
wherein the first direction (right) and the second (left) direction are substantially opposite to each other;
The Examiner notes LEDs 24 and 26 emit light in all directions including directions substantially opposite to each other as defined by Applicant’s originally filed specification.
 the reflective lateral side (side 22) of the frame structure is configured to reflect the first light (light emitting by 26)  having the first wavelength range (about 610 nm about  640 nm) into a first reflected light (light emitted by 26 reflected by 22) and reflect the second light (light emitting by 24) having the second wavelength range (a dominant wavelength in a range of 430 nm.about.470 nm)  into a second reflected light (light emitted by 24 reflected by 22), wherein 
the first reflected light and the second reflected light transmit out of a substantially transparent top side (20) of the light emitting apparatus in form of a composite light comprising a first component of the first wavelength range and a second component of the second wavelength range, (“A combination of the second and third groups produces a sub-mixture of reddish warm white light. A combination of the first, 
 wherein the substantially transparent top (20) side is opposite to the bottom side (bottom 22, 16).


Regarding Claim 10, Morejon discloses the light emitting apparatus of any one of claims 1, wherein the composite light is a light of white color (column 2, lines 15-20 Morejon).

Regarding Claim 12, Morejon (Fig. 1, 2) discloses the light emitting apparatus of any one of claims 1, wherein 
a vertical cross-section of the frame structure (22) along a plane perpendicular to the bottom side (bottom of 22) of the frame structure and containing a geometric center of the bottom side  (bottom of 22) has a substantially inverted trapezoidal shape having an opening on a side (top of 22) away from the bottom side (See Fig. 1, 2).

Regarding Claim 15, Morejon discloses the light emitting apparatus of any one of claims 1, wherein 
the substantially transparent top side of the light emitting apparatus has an arch shape (20a) protruding along a direction opposite to the bottom side of the frame (16, 18, 22) structure (Fig. 2).

Regarding Claim 16, Morejon discloses the light emitting apparatus of any one of claims 1, wherein 
the bottom side of the frame structure (16, 18, 22) has a rectangular shape or a trapezoidal shape (Fig. 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morejon et al. (US 8,226,264 B1) in view of Tain et al. (US 2006/0001384 A1)
Regarding Claim 2, Morejon (Fig. 1) discloses the light emitting apparatus of claim 1, further comprising 
a base substrate (16a) between the first light emitting element (26) and the second light emitting element (24); wherein 

the first light emitting element (26) and the second light emitting element (24) are respectively on a first side (right) and a second side (left) of the base substrate (16a), wherein the first side (right) and the second side (left) are two substantially opposite sides of the base substrate (16a), and the first side (right) and the second side (left) are respectively substantially perpendicular (see vertical portion of 16a) to the main surface of the bottom side; and 
orthographic projections of the first light emitting element and the second light emitting element on a plane containing the first side of the base substrate are substantially non-overlapping with an orthographic projection of the bottom side on the plane containing the first side of the base substrate.
Tain (Fig. 3-5) discloses a base substrate (axle 220) between a first light emitting element (230 left side of 220) and a second light emitting element (230 right side of 220); wherein 
the first light emitting element (230 left side of 220), the base substrate (220), and the second light emitting element (230 right side of 220) are sequentially arranged along a direction substantially parallel to the main surface of the bottom side (See Fig. 3, 4); 
first light the emitting element (230 left side of 220) and the second light emitting element (230 right side of 220)are respectively on a first side (left) and a second side (right) of the base substrate (220), wherein the first side and the second side are two 
orthographic projections of the first light emitting element (230 left side of 220) and the second light emitting element (230 right side of 220) on a plane containing the first side of the base substrate (left side of 220) are substantially non-overlapping with an orthographic projection of the bottom side on the plane containing the first side of the base substrate (See Fig. 3, 4).
The Examiner notes that orthographic projections of are substantially non-overlapping with an orthographic projection of the bottom side as defined by Applicant’s originally filed specification. (Fig. 3, 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Morejon in view of Tain such that orthographic projections of the first light emitting element (230 left side of 220) and the second light emitting element (230 right side of 220) on a plane containing the first side of the base substrate (left side of 220) are substantially non-overlapping with an orthographic projection of the bottom side on the plane containing the first side of the base substrate (See Fig. 3,4).

Regarding Claim 11, Morejon discloses the light emitting apparatus of any one of claims 1.
Morejon does not explicitly disclose a first buffer layer between the base substrate and the first reflective layer; and 

Tain (Fig. 11) discloses a first buffer layer (290 on the left) between a base substrate (240) and the first reflective layer (211 left); and 
a second buffer layer (290 on the right) between the base substrate (240) and the second reflective layer (211 on the right) for the purpose of isolating LED from base substrate [0055].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light emitting apparatus Morejon in view of Tain such that a first buffer layer between the base substrate and the first reflective layer; and a second buffer layer between the base substrate and the second reflective layer in order to isolating LED from base substrate [0055].

Regarding Claim 13, Morejon (Fig. 1, 2) discloses the light emitting apparatus of claim 12, wherein the lateral side of the substantially inverted trapezoidal shape (22) are curved lines.
Morejon does not explicitly disclose curved lines.
Tain (Fig. 3A) discloses the substantially inverted trapezoidal shape are curved lines (Fig. 3a) for the purpuce of reflecting the light emitted from the LED chips [0010].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light emitting apparatus Morejon in view of Tain such that the substantially inverted trapezoidal shape are curved lines in order to reflect the light emitted from the LED chips [0010].



Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morejon et al. (US 8,226,264 B1) in view of Tain et al. (US 2006/0001384 A1) and further in view of  Poblenz et al. (US 2010/0189981 A1).
Regarding Claim 3, Morejon in view of Tain discloses the light emitting apparatus of claim 2, discloses the base substrate (Tain; axle 220).   
Morejon in view of Tain does not explicitly disclose a growth substrate for epitaxial growth of layers of the first light emitting element and layers of the second light emitting element.
Poblenz (Fig. 14) discloses a growth substrate (substrate) for epitaxial growth of layers of the first light emitting element and layers of the second light emitting element. (See N Containing Layers [0100-0101] for the purpose of producing large-volume bulk gallium nitride crystals which can be cut into wafers for use as substrates used applications such as such as light emitting diodes [0042]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light emitting apparatus Morejon in view of Tain and Poblenz such that a growth substrate for epitaxial growth of layers of the first light emitting element and layers of the second light emitting element in order to a growth substrate for epitaxial growth of layers of the first light emitting element and layers of the second light emitting element. [0042]
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “is a growth substrate for epitaxial growth of layers of the first light emitting element and layers of the second light emitting element.” does not distinguish the present invention over the prior art of Morejon in view of Tain and Poblenz who teaches the structure as claimed. 


Regarding Claim 4, Morejon in view of Tain discloses the light emitting apparatus of claim 2, wherein 
the first light emitting element (26, Morejon) (230, left side of 220 Tain) on the first side of the base substrate (220, Tain) configured to emit the first light having the first wavelength range (wavelength in a range of 610 nm.about.640 nm Morejon)  (230 red, Tain, 0062) toward the reflective lateral side of the frame structure (side 22, Morejon) (side 210, Tain);  
the second light emitting element (24, Morejon) (230, right side of 220 Tain) comprises on the second side of the base substrate configured to emit the second light having the second wavelength range (wavelength in a range of 610 nm.about.640 nm Morejon)   (230 blue, Tain, 0062)  toward the reflective lateral side of the frame structure (side 22 Morejon) (side 210, Tain);   
the first light having the first wavelength range (wavelength in a range of 610 nm.about.640 nm Morejon)  (230 red, Tain, 0062) transmits from the first quantum-well 
the second light having the second wavelength range (wavelength in a range of 610 nm.about.640 nm Morejon)   (230 blue, Tain, 0062)   transmits from the second quantum-well layer to the reflective lateral side (side 22, Morejon) (side 210, Tain)   without transmitting through the first quantum-well layer; and 
the first quantum-well layer, the base substrate, and the second quantum-well layer are sequentially arranged along a direction substantially parallel to the main surface of the bottom side (Morejon Fig. 1)  (See Fig. 4 Tain).
Morejon in view of Tain do not explicitly disclose first quantum-well layer and the second quantum-well layer.
Poblenz (Fig. 14) discloses LEDs comprising quantum-well layers for the purpose of producing LED active regions [0097]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light emitting apparatus Morejon in view of Tain and Poblenz such that first quantum-well layer and the second quantum-well layer in order to producing LED active regions [0097]



Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morejon et al. (US 8,226,264 B1) in view of Nakamura et al. (US 2008/0149949 A1).
Regarding Claim 14, Morejon discloses the light emitting apparatus of any one of claims 1.
Morejon does not explicitly disclose the light emitting apparatus is absent of any wavelength conversion layer.
Nakamura (Fig. 13) discloses a light emitting apparatus is absent of any wavelength conversion layer. (“the improved LED structure comprises blue 1300, green 1302 and red 1304 LEDs (or LED emitting layers) that are placed on a transparent plate 1306, in order to make white LED light 1308 from the three primary color LEDs 1300, 1302 and 1304, without using a phosphor”) [0101] for the purpose of making white LED light from the three primary color LEDs, without using a phosphor. [0101].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light emitting apparatus Morejon in view of Tain such that the light emitting apparatus is absent of any wavelength conversion layer  in order to make white LED light from the three primary color LEDs, without using a phosphor. [0101]




Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Tain et al. (US 2006/0001384 A1).
Regarding Claim 17, Tain (Fig. 4) discloses a method of fabricating a light emitting apparatus, comprising: 

forming a first light emitting element (red LED on left side) and a second light emitting element (blue LED on left side)  on the bottom side of the frame structure (Fig. 4) [0043]; wherein 
the first light emitting element (red LED on left side)  is formed to emit a first light having a first wavelength range (red)  along a first direction substantially parallel (left) to a main surface of the bottom side of the frame structure (See Fig. 4); 
the second light emitting element (blue LED on right side)  is formed to emit a second light having a second wavelength range (blue) along a second direction (right) substantially parallel to the main surface of the bottom side of the frame structure (See Fig. 4), wherein 
the first direction (left) and the second (right) direction are substantially opposite to each other; and 
the reflective lateral side (211) of the frame structure is formed to reflect the first light having the first wavelength range (red) into a first reflected light (see reflected light of 211 on the left) and reflect the second light having the second wavelength range (blue) into a second reflected light (see reflected light of 211 on the right)  , wherein the first reflected light and the second reflected light transmit out of a substantially transparent top side (250) of the light emitting apparatus in form of a composite light comprising a first component of the first wavelength range (red) and a second component of the second wavelength range (blue), wherein the substantially transparent top side (250) is opposite to the bottom side (“LED chips 230 can be 


Regarding Claim 19, Tain (Fig. 4) discloses the method of emitting light using a light emitting apparatus, comprising: 
emitting a first light having a first wavelength range (red) along a first direction (left) substantially parallel to a main surface of a bottom side of a frame structure (bottom 210, 241, 242) using a first light emitting element (red LED on left side)  on the bottom side of the frame structure structure (Fig. 4) [0043]; 
emitting a second light having a second wavelength range (Blue) along a second direction substantially parallel to the main surface of the bottom side of the frame structure (bottom 210, 241, 242)  using a second light emitting element (blue LED on right side)  on the bottom side of the frame structure; 
reflecting the first light (red) having the first wavelength range (red) into a first reflected light (see reflected light of 211 on the left) and reflect the second light having the second wavelength range (Blue) into a second reflected light using a reflective lateral side of the frame structure (see reflected light of 211 on the right)  (Fig. 4) [0043]; and 
transmitting the first reflected light (see reflected light of 211 on the left) and the second reflected light (see reflected light of 211 on the right) out of a substantially transparent top side (250) of the light emitting apparatus in form of a composite light comprising a first component of the first wavelength range (Red) and a second 
the first direction (left) and the second direction (right) are substantially opposite to each other; the reflective lateral side (sides of 211) of the frame structure is connected to the bottom side (bottom of 211) of the frame structure; and 
the substantially transparent top side (250) of the light emitting apparatus is opposite to the bottom side (bottom of 211) of the frame structure (Fig. 4).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tain et al. (US 2006/0001384 A1) and in view of  Poblenz et al. (US 2010/0189981 A1).
Regarding Claim 20, Tain (Fig. 4) discloses the method of claim 19, wherein 
the first light emitting element (red LED on left side)   comprises the first quantum-well layer (the Examiner notes red first light emitting element must include at least one layer that emits light) on the first side (left) of the base substrate (left) ; and 
the second light emitting element (blue LED on right side)  comprises a second quantum-well layer (the Examiner notes blue second light emitting element must include at least one layer that emits light)  on the second side (right) of the base substrate (210, 241, 242); 
the method further comprises: 
emitting the first light having the first wavelength range (red) toward the reflective lateral side (211 on the left) of the frame structure (see reflected light of 211) using the 
emitting the second light having the second wavelength range (blue) toward the reflective lateral side (211 right) of the frame structure (see reflected light of 211)  using the second layer (the Examiner notes blue second light emitting element must include at least one layer that emits light); wherein 
the first light having the first wavelength range (red) transmits from the first layer (red LED light emitting layer) to the reflective lateral side (211 left) without transmitting through the second layer (blue LED light emitting layer);
(The Examiner notes that light emitting towards left side 211 does not transmits through LEDs located on the right side) and 
the second light having the second wavelength range (blue) transmits from the second layer (blue LED light emitting layer) to the reflective lateral side (211 right) without transmitting through the first layer (red LED light emitting layer).
(The Examiner notes that light emitting towards right side 211 does not transmits through LEDs located on the left side) and 
Tain do not explicitly disclose first quantum-well layer and the second quantum-well layer.
Poblenz (Fig. 14) discloses LEDs comprising quantum-well layers for the purpose of producing LED active regions [0097]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light emitting apparatus Tain and Poblenz such that first 



Allowable Subject Matter
Claims 5-9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 5, none of the prior art teaches or suggests, alone or in combination, “a first reflective layer between the base substrate and the first quantum-well layer, and configured to reflect light emitted from the first quantum-well layer toward the reflective lateral side of the frame structure; and a second reflective layer between the base substrate and the second quantum- well layer, and configured to reflect light emitted from the second quantum-well layer toward the reflective lateral side of the frame structure; wherein the first quantum-well layer, the first reflective layer, the base substrate, the second reflective layer, and the second quantum-well layer are sequentially arranged along the direction substantially parallel to the main surface of the bottom side.” in the combination required by the claim.
Claims 6-9 are being indicated as being dependent on Claim 5

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891           

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891